Citation Nr: 1413252	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for erectile dysfunction secondary to his service-connected psychiatric disability.  However, the Veteran has been prescribed multiple medications to treat his service-connected foot, knee, and back disabilities.  Because the VA examiner's opinion did not account for the potential interaction of all of these medications and did not consider internet drug information submitted on the Veteran's behalf after the July 2010 VA examination, this claim is remanded to obtain an examination addendum.  Also, the RO should attempt to obtain private treatment records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has any further lay or medical evidence in support of his claim of service connection for erectile dysfunction.  Provide the Veteran with an opportunity to submit any such evidence.  Ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for erectile dysfunction.

After obtaining any appropriate authorizations for release of any private medical information, the RO/AMC must seek to obtain records from each private health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

In particular, attempt to obtain all treatment records from Dr. Nehal Desai. 

2. Return the claims folder to the VA examiner who conducted the July 2010 examination for an addendum opinion.  If that examiner is no longer available, schedule the Veteran for another examination.  

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests to determine the diagnosis should be accomplished.  

The examiner's attention is called to the following evidence:

(i) Dr. Nehal Desai treated the Veteran for erectile dysfunction since 2009.  See January 2010 letter.

(ii) The Veteran is in receipt of service connection for psychiatric, back, knee, and foot disabilities.

(iii) The Veteran is prescribed Citalopram, Codeine, Methocarbomol, and Trazodone for his service-connected disabilities.  See April 2011 646. 

(iv) Internet drug information submitted by the Veteran regarding Celexa/Citalopram noting potential side effects to include decreased sex drive, impotence, ejaculatory dysfunction, and anorgasmia.

The examiner must opine as to whether the Veteran's erectile dysfunction, was CAUSED BY, OR PERMANENTLY WORSENED by, any of his service-connected psychiatric, back, knee, and foot disabilities (including treatment thereof)?  

In answering this question, the examiner should opine on whether any of the prescriptions used to treat the Veteran's service-connected disabilities, either alone or in combination, caused or permanently worsened his erectile dysfunction and should comment on the internet information submitted on the Veteran's behalf.

3.  Review the medical examination report obtained to ensure that the Remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


